Citation Nr: 1208857	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  09-07 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for multiple joint disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1982 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2008, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In June 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is also of record. 

In August 2011, the Veteran submitted additional medical evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claim on appeal is warranted.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

Service medical records reflect that the Veteran was treated for complaints of swollen and painful joints during service.  The Veteran's November 1994 separation examination report reveals pain in the arms and knees since 1985, a trick shoulder in 1993 (recurrent), and back pain (treated in 1990).

The Veteran underwent VA joints examination in October 2008.  The Veteran reported joint pain during and since service.  In particular, the Veteran reported left shoulder and left knee pain.  The examiner concluded that there was insufficient evidence to warrant a diagnosis with regard to the Veteran's left shoulder.  (The Board notes, parenthetically, that the RO granted service connection for a left knee disability.)

During the June 2011 Board hearing, the Veteran testified that he has current disabilities of the shoulders and cervical spine, which he believes are related to his in-service joint pain.  More recent medical records, dated subsequent to the October 2008 VA examination, reflect that the Veteran has current disabilities of the shoulders and cervical spine.  For example, VA treatment records from October and November 2010, reflect diagnoses of degenerative disc disease of the cervical spine, and arthritis of the shoulders.  However, there is no medical opinion of record addressing whether there exists a medical nexus between the Veteran's current shoulder and/or cervical spine disabilities and service.

As the medical evidence currently of record is inadequate, the Board finds that further VA examination and medical opinions-based on examination of the Veteran, full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rational-is needed to resolve the claims for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. 79.  Hence, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility. 

The record indicates that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Tuscaloosa, Alabama.  On remand, the RO should obtain any outstanding pertinent records of VA treatment.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, the Board notes that the Veteran has not been provided notice regarding VA's assignment of disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the RO should provide the Veteran with such notice.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran and his representative an appropriate notice letter with information regarding the assignment of disability ratings and effective dates consistent with Dingess/Hartman. 

2.  Obtain and associate with the claims file all outstanding pertinent VA treatment records from the Tuscaloosa VAMC.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current joint disability(ies), to particularly include the right and left shoulders and the cervical spine.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.  In rendering the requested opinion, the physician should specifically consider and discuss the in- and post-service treatment records.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal.  If the benefit sought remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


